        Case 1:20-cr-00258-MHC-RGV Document 1 Filed 07/14/20 Page 1 of 3

ORIGINAL                                                                     FILEDINOPENc0jjRT
                                                                                U.S.]J.C. Atlanta
                                                                                 JUL 142020
                   IN THE UNITED STATES DISTRICT COURT                                 .    C    I
                  FOR THE NORTHERN DISTRICT OF GEORGIA                            Dc   ty   Cr
                                 ATLANTA DIVISION



       NITED STATES OF AMERICA
                                                 Criminal Indictment
           V.
                                                 No.      I   20CiZ-253
     YUN JAE MOON
                                                 UNDER SEAL

  THE GRAND JURY CHARGES THAT:

                                      Count One
                False Statements in Application for United States Passport
                                   (18 U.S.C.   § 1542)
     On or about August 9, 2010, in the Northern District of Georgia, the

  defendant, YUN JAE MOON, willfully and knowingly made a false statement in
  an Application for a United States Passport, Form DS-11, with intent to induce
  and secure the issuance of a passport under the authority of the United States, for
  his own use, contrary to the laws regulating the issuance of passports and the
  rules prescribed pursuant to such laws, in that the defendant stated in said
  application that he was a United States citizen and his place of birth was Cairo,

  Georgia, when, as he then well knew, these statements were false, in violation of

  Title 18, United States Code, Section 1542.
     Case 1:20-cr-00258-MHC-RGV Document 1 Filed 07/14/20 Page 2 of 3




                                      Forfeiture
   Upon conviction of the offense alleged in Count One of this Indictment, the
defendant, YUN JAB MOON, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 982(a)(6):
      (a) any conveyance, including any vessel, vehicle, or aircraft, used in the

         commission of the offense; and                      -




      (b) any property, real or personal, that constitutes, or is derived from or is
         traceable to the proceeds obtained directly or indirectly from the
         commission of the offense, and any property that was used to facilitate,

         or was intended to be used to facilitate, the commission of the offense,
         including but not limited to the following:

         (1) MONEY JUDGMENT: A sum of money in United States currency

            representing the amount of proceeds obtained as a result of each
            offense, or conspiracy to commit such offense, for which the
            defendant is convicted.
   If any of the above described forfeitable property, as a result of any act or
omission of the defendant:
   (a) cannot be located upon the exercise of due diligence;

   (b) has been transferred or sold to, or deposited with, a third party;
   (c) has been placed beyond the jurisdiction of the Court;
   (d) has been substantially diminished in value; or

   (e) has been commingled with other property which cannot be divided
      without difficulty;

                                          2
     Case 1:20-cr-00258-MHC-RGV Document 1 Filed 07/14/20 Page 3 of 3




it is the intent of the United States, pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1)
and Title 28, United States Code, Section 2461(c), to seek forfeiture of any other
property of said defendant up to the value of the forfeitable property described

above.




                                           A                                       BILL

                                               S4~    FOREP~RSON         11
BYUNG    J.   PAK
  United States Attorney



BERNITA MALLOY
 Assistant United States Attorney
Georgia Bar No. 718905

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                          3
